Citation Nr: 1043920	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-31 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for schizophrenic reaction, 
paranoid type.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1973 to April 
1975 and from May 1975 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

The Veteran testified before the undersigned at hearing in 
January 2008.  A transcript of the hearing is of record.

The case was remanded by the Board in February 2008 to obtain the 
Veteran's Social Security Administration (SSA) records, personnel 
records, verify any stressors if needed, and to afford the 
Veteran a VA examination.  A review of the record indicates that 
the Board's directives were substantially complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last supplemental statement of the case (SSOC) the 
Veteran submitted additional evidence in the form of a copy of an 
SSA decision awarding benefits.  Normally, absent a waiver from 
the Veteran, a remand is necessary when evidence is received by 
the Board that has not been considered by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Here, however, the decision is a duplicate; the Veteran 
previously submitted a copy in 1983.  Consequently, a remand is 
not necessary.


FINDINGS OF FACT

1.  The Veteran does not have schizophrenic reaction, paranoid 
type that is causally or etiologically related to his military 
service.

2.  The Veteran does not have PTSD.

CONCLUSIONS OF LAW

1.  The Veteran does not have schizophrenic reaction, paranoid 
type that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in April 2006, 
before the AOJ's initial adjudication of the claims, and again in 
March 2008.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
They included the criteria for assigning disability ratings and 
for award of an effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and supplemental statements of the case (SSOC) 
reporting the results of its reviews of the issues on appeal and 
the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), personnel records, post-service 
medical records, contacted the U.S. Army and Joint Services 
Records Research Center (JSRRC) regarding the Veteran's reported 
stressors, and secured an examination in furtherance of his 
claims.  A June 2008 response from SSA indicated that no medical 
records were found; the Veteran was apprised of that fact in 
correspondence dated in June 2010.  VA has no duty to inform or 
assist that was unmet.

A VA opinion with respect to the issues on appeal was obtained in 
May 2010 following a March 2009 VA examination.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
March 2009 examination and May 2010 VA opinion obtained in this 
case were sufficient, as they were predicated on a full reading 
of the VA medical records in the Veteran's claims file.  They 
consider all of the pertinent evidence of record, the statements 
of the appellant, and provide explanations for the opinions 
stated.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).



II.  The Merits of the Claims

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a link, 
established by medical evidence, between current symptoms and an 
in-service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 
4.125(a).  Where the claimed stressor is not related to combat, 
the Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates the Veteran's 
account as to the occurrence of the claimed stressor.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation 
in combat includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and 
decorations such as the Bronze Star Medal that have been awarded 
with a Combat "V" device.

However, where VA determines that the Veteran did not engage in 
combat with the enemy, or that the Veteran did engage in combat 
with the enemy but the claimed stressor is not related to such 
combat, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates the 
Veteran's account as to the occurrence of the claimed stressor.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).
 
With regards to the corroboration of stressors, the Board 
observes there has been a recent amendment to 38 C.F.R. § 3.304 
concerning stressors based on a veteran's "fear of hostile 
military or terrorist activity."   

The amendment provides that if a stressor claimed by a veteran is 
related to the veteran's "fear of hostile military or terrorist 
activity" and a VA or VA-contracted psychiatrist or psychologist 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor so 
long as there is not clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service.  Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010) (correcting the effective date of the rule published on 
July 13, 2010).  For purposes of this section, "fear of hostile 
military or terrorist activity" means that "a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, . . . , and the veteran's response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror."  75 Fed. Reg. at 
39,852.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b) (2010).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that the veteran's disability pre- existed service.  If VA met 
this burden, however, it then had the burden to rebut the 
presumption by a preponderance of the evidence (a lower standard) 
that the pre-existing disorder was not aggravated by service.  
Now, VA must also show by clear and unmistakable evidence that 
the pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare- ups during 
service of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Schizophrenic Reaction, Paranoid Type

The Veteran's STRs are silent for any treatment for, or diagnosis 
of, schizophrenia.  A periodic examination in December 1974 and 
the Veteran's January 1976 discharge examination both showed 
clinically normal psychiatric evaluations.  The Veteran's 
personnel records show that he received article 15s in November 
1974 (failure to obey orders and disrespectful language), January 
1975 (missed work call formation and operated vehicle without a 
permit), and September 1975 (assault on a military police officer 
and disorderly conduct).  Additionally, the Veteran's personnel 
records show that he was in an altercation at a club in Korea in 
November 1975.  He was arrested by the Korean National Police and 
charged with assault and destruction of property.  The Veteran 
kicked a Korean man in the head and also destroyed windows in the 
club.  Records dated in January 1976 show that discharge was 
recommended for frequent and tardy absences from formation and 
assigned details, maintenance of no better than marginal 
appearance, minimal acceptance and response at the individual's 
own speed to direction and lawful orders, and violation of 
disrespect and threats against NCO's and military police.  The 
Veteran was counseled on numerous occasions in September 1975 
through December 1975.

Post-service medical records beginning in 1981 show treatment for 
schizophrenia.  A VA hospital record dated in June 1981 shows 
that the Veteran reported that his symptoms began in 1976 during 
service.  Subsequent post-service treatment records continue to 
show treatment for schizophrenia; none of the records contain an 
opinion relating the Veteran's disorder to his military service 
although the Veteran repeatedly reported that his symptoms began 
in service.

The Veteran has submitted lay statements from his mother, a 
sibling, friends, and a former teacher.  The statements indicate 
that prior to service, the Veteran was a mild-mannered and quiet 
individual that did well in school.  After service, however, the 
Veteran was mean, hallucinated, and violent.  All of the lay 
statements document a change in the Veteran's personality upon 
returning from service.  The Veteran's statements have repeatedly 
indicated that he first began hearing voices while in service.  
The Veteran has also indicated that a sergeant witnessed him 
crying and instructed him to lie down and that things would be 
alright.

A private psychiatric evaluation report dated in January 2006 
indicates that the Veteran's schizophrenia preexisted service; 
the record shows that the Veteran reported having hallucinations 
in high school.

The Veteran was afforded a VA examination in March 2009.  His 
claims file was reviewed.  Following an exhaustive examination, 
the Veteran was diagnosed with schizophrenia, paranoid type.  The 
Veteran reported that he struggled with paranoia while serving in 
the military.  An opinion from the examiner was obtained in May 
2010.  The examiner noted reviewing the claims file, including 
the Veteran's service treatment records.  The examiner opined 
that there was no indication that the Veteran's schizophrenia was 
in any way connected to his military service or in any way caused 
by his experiences while serving in the military.  The examiner 
explained that there had never been an in-service stressor that 
had accounted for the Veteran's problems with mental illness.  

Based on a thorough review of the evidence, the Board finds that 
service connection for schizophrenic reaction, paranoid type, is 
not warranted.  The evidence does not show that his current 
disorder is related to his military service.  Initially, the 
Board finds that the Veteran's schizophrenic reaction, paranoid 
type, did not preexist service as indicated by the January 2006 
report.  In order to rebut the presumption of soundness at 
service entry, there must be clear and unmistakable evidence 
showing that the disorder preexisted service.  Clear and 
unmistakable evidence has not been presented to show that 
schizophrenia preexisted service.  The only evidence is the 
private evaluation that shows the Veteran reported having 
hallucinations in high school; none of the Veteran's other 
numerous treatment records dating back to 1981 show that he 
reported having hallucinations in high school.  Rather, the 
Veteran has steadfastly indicated that they began in service.  
Therefore, the presumption of soundness has not been rebutted and 
schizophrenia did not preexist service.  

The Veteran's STRs do not show the incurrence of any disease or 
injury.  As noted above, examinations in December 1974 and 
January 1976 showed clinically normal evaluations.  

The Board acknowledges the Veteran's contentions that his 
symptoms began in service.  The Board finds that the Veteran is 
competent to testify regarding the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Competent testimony is 
limited to that which the witness has actually observed, and is 
within the realm of his personal knowledge; such knowledge comes 
to a witness through use of his senses, that which is heard, 
felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, it 
does not affect competency to testify.").  Additionally, the 
Board finds the Veteran's statements in this case are credible.  

The Board also finds the lay statements from the Veteran's 
mother, sibling, friends, and former teacher to be competent and 
credible evidence regarding the Veteran's change in personality 
upon returning from service.

However, the provisions concerning continuity of symptomatology 
do not relieve the requirement that there must be some evidence 
of a nexus to service.  For service connection to be established 
by continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology. 
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this 
case, there is no medical evidence that relates the Veteran's 
current disorder to any subjective complaints and objective 
observations by others.  As discussed above, no medical 
professional has provided any medical opinion of a nexus to 
service.  In reviewing the claims file, the VA examiner took into 
account the Veteran's contentions, yet still rendered a negative 
nexus opinion.  Therefore, notwithstanding the Veteran's 
contentions, service connection is not warranted.

Additionally, the evidence does not show that schizophrenia was 
diagnosed within any pertinent presumptive time period.  
Therefore, service connection on a presumptive basis is not 
warranted. 

The Board acknowledges the Veteran's belief that he has 
schizophrenic, reaction, paranoid type that is related to his 
military service.  However, there is no evidence of record 
showing that the Veteran has the specialized medical education, 
training, and experience necessary to render competent medical 
opinion as to etiology of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  
Although the Veteran was a medical specialist in service, the 
evidence does not show that he possesses any psychiatric 
education, training, and experience.  Consequently, the Veteran's 
own assertions as to diagnosis and etiology of a disability have 
no probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
schizophrenic, reaction, paranoid type is denied.  See 38 U.S.C.A 
§5107 (West 2002 & Supp. 2010).

PTSD 

The Veteran's STRs show no treatment for, or diagnosis of, PTSD.  
As noted above, the Veteran had clinically normal psychiatric 
evaluations at examinations in December 1974 and January 1976.  

The Veteran's stressors include being discriminated against as 
one of the few African Americans in service, fear of East German 
soldiers while stationed in Germany, and facing combat conditions 
while in the field.  A report from the JSRRC in April 2010 shows 
that they were unable to locate the Veteran's unit records.  The 
report suggested to contact the National Personnel Records Center 
(NPRC) for morning reports if there were any casualties; however, 
the Veteran has not suggested at any time during this appeal that 
there were any casualties in his unit.

Numerous post-service treatment records, including records of 
hospitalization for psychiatric problems beginning in 1981 do not 
show any diagnosis of PTSD.  The Board observes that in 
connection with previous claims of service connection for 
psychiatric disorders, the Veteran was afforded VA examinations 
in May 1982, May 1986, August 1988, and January 1995; none of 
those examiners rendered a diagnosis of PTSD.  The January 1995 
examiner opined that the Veteran did not meet the criteria for a 
diagnosis of PTSD.  The January 2006 private report shows that 
the Veteran was diagnosed with PTSD based on his reported in-
service stressors.  The report was based on assessment sessions 
in November 2005 and December 2005.  The examiner indicated that 
the Veteran met all of the criteria for a diagnosis of PTSD in 
accordance with the DSM-IV.  The stressors the diagnosis was 
based on were being subjected to fire fights in Korea and 
Germany.  The examiner opined that PTSD began in and was caused 
by military service.  The examiner explained that the Veteran was 
clearly functional as a high school student before service, but 
that after service, the Veteran's functioning in the domains of 
work and personal relations went from marginal to disabled in 
short order.  There is no indication that the Veteran's claims 
file or his numerous post-service medical records were reviewed 
in connection with rendering the diagnosis and opinion.

No diagnosis of PTSD was made at the March 2009 VA examination.  
As discussed above, the VA examiner conducted a thorough and 
exhaustive examination that included a review of the Veteran's 
claims file and medical records.

Based on a review of the evidence, the Board finds that service 
connection for PTSD is not warranted.  Notwithstanding the 
January 2006 report, the Board finds that the evidence does not 
show a confirmed diagnosis of PTSD in accordance with the DSM-IV, 
which is required for service connection for PTSD.

In this case, the preponderance of the evidence does not show a 
diagnosis of PTSD.  As discussed above, the Veteran has been seen 
on numerous occasions beginning in 1981 for psychiatric problems.  
Out of the voluminous mental health treatment records, only one 
record, the January 2006 report, shows a diagnosis of PTSD.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In other 
words, the evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Here, the 
collective evidence does not show that the Veteran actually has 
PTSD.  The preponderance of the evidence is against a finding 
that the Veteran does in fact have PTSD.  

In light of the finding that the Veteran does not have PTSD, the 
Board need not address whether the Veteran's stressors have been 
verified, or whether the amendments to the regulation regarding 
the verification of stressors applies.  Since the Board finds 
that the Veteran does not have PTSD, the analysis ends and 
service connection must be denied.

The Board acknowledges the Veteran's belief that he has PTSD 
related to his military service.  However, there is no evidence 
of record showing that the Veteran has the specialized medical 
education, training, and experience necessary to render competent 
medical opinion as to etiology of a disability.  Espiritu, 2 Vet. 
App. 492; 38 C.F.R. § 3.159(a) (1).  Although the Veteran was a 
medical specialist in service, the evidence does not show that he 
possesses any psychiatric education, training, and experience.  
Consequently, the Veteran's own assertions as to diagnosis and 
etiology of a disability have no probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for PTSD is 
denied.  See 38 U.S.C.A §5107.

ORDER

Entitlement to service connection for schizophrenic, reaction, 
paranoid type, is denied.

Entitlement to service connection for PTSD, is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


